Citation Nr: 0725088	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for sensorineural hearing 
loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran was a member of the Merchant Marine from June 
1943 to August 1945, for VA purposes.  He was on ocean going 
service from June 15, 1943 to August 20, 1943, October 12, 
1943 to November 6, 1943, November 9, 1943 to March 7, 1944, 
April 6, 1944 to June 12, 1944, and June 28, 1944 to July 31, 
1944.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Regional Office (RO) in Cleveland, Ohio.  The 
case is administered by the RO in Boston, Massachusetts.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) and 
38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has a bilateral hearing loss that 
resulted from excessive noise exposure that occurred during 
his service with the Merchant Marines.  

The veteran's representative has requested that the veteran 
undergo further examination by an ear, nose, and throat (ENT) 
specialist.  The record contains a May 2006 VA audiologist's 
opinion regarding the etiology of the veteran's hearing loss.  
While the audiologist opined that middle ear pathology in 
general is not related to noise exposure, she also pointed 
out that there is a sensorineural component to his defective 
hearing.  It was suggested that the case be referred to ENT.  
The record does not show that the case was referred to ENT.  
Therefore, further examination and opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for the 
appropriate examination to determine the 
etiology of his hearing disability.  The 
veteran's complete claims folder must be 
made available to the examiner.  The 
examiner should provide opinion as to 
whether any hearing related disability is 
at least as likely as not (that is, a 
probability of 50 percent or better) 
related to his military service.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
rationale for any opinion expressed should 
be included in the report.   

2.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
D.W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



